DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 4, 6, 5, 11, 24, 25, 29-31, 33, and 34 in the reply filed on 05/19/2022 is acknowledged.
Claims 36, 37, 39, 41, 43, 46, and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/19/2022.

Claim Interpretation
Regarding limitations recited in claims 1, 2, 4, 6, 5, 11, 24, 25, 29-31, 33, and 34, which are directed to a manner of operating the disclosed microfluidic device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 6, 5, 11, 24, 25, 29-31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghassemi (Multi-Constriction Microfluidic Sensors for Single-Cell Biophysical Characterization), in view of Kotesa et al. (Real Time Measurement of Deformability Index for Electro-Mechanodiagnostics).
Regarding claim 1, Ghassemi discloses a microfluidic device for cell mechanophenotyping (Figure 3.6), the microfluidic device comprising:
an inlet (see: top channel which branches from sample inlet);
an outlet (see: top channel which branches from sample outlet);
a first channel in fluid communication with the inlet and the outlet (see: one of the top two parallel channels), the first channel comprising:
a first upstream zone having a first cross-sectional area in a lateral direction perpendicular to a direction of fluid flow through the first channel (see: each of the top two parallel channels have a portion on the left side coupled to the branched sample inlet having its own width);
a first downstream zone having a second cross-sectional area in the lateral direction (see: each of the top two parallel channels have a portion on the right side coupled to the branched sample outlet having its own width); and
a first constriction zone positioned between the first upstream zone and the first downstream zone and having a third cross-sectional area in the lateral direction, the third cross-sectional area being less than each of the first cross-sectional area and the second cross-sectional area (see: each of the top two parallel channels have a central portion comprising a constriction channel having its own width which is narrower than the rest of the parallel channel);
a second channel arranged in parallel with the first channel and in fluid communication with the inlet and the outlet (see: another of the top two parallel channels), the second channel comprising:
a second upstream zone having a fourth cross-sectional area in the lateral direction (see: each of the top two parallel channels have a portion on the left side coupled to the branched sample inlet having its own width);
a second downstream zone having a fifth cross-sectional area in the lateral direction (see: each of the top two parallel channels have a portion on the right side coupled to the branched sample outlet having its own width); and
a second constriction zone positioned between the second upstream zone and the second downstream zone and having a sixth cross-sectional area in the lateral direction, the sixth cross-sectional area being less than each of the fourth cross-sectional area and the fifth cross-sectional area (see: each of the top two parallel channels have a central portion comprising a constriction channel having its own width which is narrower than the rest of the parallel channel);
a sensor pair positioned along the first channel and the second channel (see: pair of gold electrodes extending across each of the top two parallel channels), the sensor pair comprising:
an entry sensor positioned along the first upstream zone and the second upstream zone and configured to detect a cell flowing through the first upstream zone and the second upstream zone (see: gold electrode on the left side, closer to the sample inlet); and
an exit sensor positioned along the first downstream zone and the second downstream zone and configured to detect a cell flowing through the first downstream zone and the second downstream zone (see: gold electrode on the right side, closer to the sample outlet).
	Ghassemi does not explicitly disclose each of the channels having their own discrete sensor pair, each sensor comprising an entry sensor and exit sensor.
	Kotesa teaches an analogous mechano-phenotyping microfluidic platform comprising a plurality of sensor pairs (Fig. 1, Fig. 3).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device disclosed by Ghassemi with additional sensor electrodes such that each of the parallel channels comprises their own discrete sensor pair since mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 2, modified Ghassemi further discloses the first entry sensor comprises a first plurality of electrodes having a first electrode configuration, wherein the first exit sensor comprises a second plurality of electrodes having the first electrode configuration, wherein the second entry sensor comprises a third plurality of electrodes having a second electrode configuration different from the first electrode configuration, and wherein the second exit sensor comprises a fourth plurality of electrodes having the second electrode configuration (see: Rejection of Claim 1 above; the modification of Ghassemi, in view of Kotesa would have resulted in a device having four parallel channels, each with a plurality of pairs of electrodes).
	Regarding claim 4, modified Ghassemi further discloses the first entry sensor is further configured to generate a first entry sensor waveform in response to detecting the first cell flowing through the first upstream zone (Kotesa: Fig. 3, see: S1), wherein the first exit sensor is further configured to generate a first exit sensor waveform in response to detecting the first cell flowing through the first downstream zone (Kotesa: Fig. 3, see: S2), wherein the first entry sensor waveform comprises a first sensor code corresponding to the first channel, wherein the first exit sensor waveform comprises the first sensor code (Since the device disclosed by modified Ghassemi is capable of applying discrete input signals into each of the analogous entry sensors and exit sensors, it is the position of the Examiner that the prior art device is fully capable of performing the instantly recited functions), wherein the second entry sensor is further configured to generate a second entry sensor waveform in response to detecting the second cell flowing through the second upstream zone, wherein the second exit sensor is further configured to generate a second exit sensor waveform in response to detecting the second cell flowing through the second downstream zone, Page4 of11 wherein the second entry sensor waveform comprises a second sensor code corresponding to the second channel, and wherein the second exit sensor waveform comprises the second sensor code (see: Rejection of Claim 1 above; the modification of Ghassemi, in view of Kotesa would have resulted in a device having four parallel channels, each with a plurality of pairs of electrodes capable of applying discrete input signals into each of the analogous entry sensors and exit sensors).
Regarding claim 6, modified Ghassemi further discloses a lock-in amplifier configured to generate an excitation signal for exciting the first sensor pair and the second sensor pair, wherein the lock-in amplifier is further configured to: receive an output signal comprising the first entry sensor waveform, the first exit sensor waveform, the second entry sensor waveform, and the second exit sensor waveform; and demodulate the output signal (Kotesa: Fig. 3, see: Lock-in Amplifier which is fully capable of performing the instantly recited functions as it is coupled to each of the analogous entry sensors and exit sensors).
Regarding claim 8, modified Ghassemi further discloses a processing unit configured to: receive the demodulated output signal; determine, based at least in part on the demodulated output signal, a first cell transit time for the first cell; and determine, based at least in part on the demodulated output signal, a second cell transit time for the second cell (Kotesa: Fig. 3, pg. 191/III. EXPERIMENTS AND RESULTS, see: Data Acquisition and MATLAB custom signal processing algorithms for impedance and transit time measurements).
Regarding claim 11, modified Ghassemi further discloses the processing unit is further configured to: determine, based at least in part on the demodulated output signal, a first cell size of the first cell; and determine, based at least in part on the demodulated output signal, a second cell size of the second cell (Kotesa: Fig. 4, see: measure the cell size).
Regarding claim 24, modified Ghassemi further discloses a first plurality of protrusions extending into the first constriction zone; and a second plurality of protrusions extending into the second constriction zone (Ghassemi: Fig. 3.6, see: each of the parallel channel’s analogous constriction zones comprise two areas wherein a pair of protrusions extend into the channel and narrows the width).
Regarding claim 25, modified Ghassemi further discloses a substrate and a microfluidic layer attached to one another, wherein the first sensor pair and the second sensor pair are positioned on the substrate, and wherein the first channel and the second channel are at least partially defined in the microfluidic layer  (Ghassemi: Fig. 3.6, see: Glass layer comprising the electrodes and PDMS layer comprising the microfluidic channels).
Regarding claim 29, modified Ghassemi further discloses a feed channel extending from the inlet and in fluid communication with the first channel and the second channel (Ghassemi: Fig. 3.6, see: bottom channel which branches from sample inlet).
Regarding claim 30, modified Ghassemi further discloses the feed channel comprises: a third upstream zone having a seventh cross-sectional area in the lateral direction, the seventh cross-sectional area being greater than each of the first cross-sectional area and the fourth cross-sectional area (Ghassemi: Fig. 3.6, see: bottom channel which branches from sample inlet and is wider than the width of either of the portions on the left sides of each of the top two parallel channels); a third downstream zone having an eighth cross-sectional area in the lateral direction (Ghassemi: Fig. 3.6, see: portion of bottom channel which branches from sample outlet and has its own width); and an expansion zone positioned between the third upstream zone and the third downstream zone and having a ninth cross-sectional area in the lateral direction, the ninth cross-sectional area being greater than each of the seventh cross-sectional area and the eighth cross-sectional area (Ghassemi: Fig. 3.6, see: central portion of the bottom channel which comprises a pair of relaxation regions, the width between them being wider than the width of the portions of the bottom channel branching from the sample inlet and sample outlet).
Regarding claim 31, modified Ghassemi further discloses the feed channel comprises: a third upstream zone having a linear shape (Ghassemi: Fig. 3.6, see: linear portion of bottom channel which branches from sample inlet); a third downstream zone having a linear shape (Ghassemi: Fig. 3.6, see: linear portion of bottom channel which branches from sample outlet); and an inertial focuser positioned between the third upstream zone and the third downstream zone and having a contoured shape configured to inhibit cell overlap in the lateral direction (Ghassemi: Fig. 3.6, see: central portion of the bottom channel which comprises a plurality of constriction channels).
Regarding claim 33, modified Ghassemi further discloses a plurality of protrusions extending vertically into the feed channel and configured to inhibit cell overlap in a vertical direction (Ghassemi: Fig. 3.6, see: each of the parallel channel’s analogous constriction zones comprise two areas wherein a pair of protrusions extend into the channel and narrows the width).

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghassemi (Multi-Constriction Microfluidic Sensors for Single-Cell Biophysical Characterization), in view of Kotesa et al. (Real Time Measurement of Deformability Index for Electro-Mechanodiagnostics), as applied to claims 1 and 29 above, in further view of Goedecke et al. (Easy and Accurate Mechano-profiling on Micropost Arrays).
Regarding claim 34, modified Ghassemi does not explicitly disclose a plurality of micropillars extending into the feed channel and configured to direct cells to one of the first channel or the second channel based on cell size.
Goedecke teaches an analogous device configured for mechano-profiling of cancer cells comprising a micropost array comprising a plurality of integrated flexible microposts (Figure 9).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a micropost array into the analogous feed channel in the device disclosed by modified Ghassemi, as taught by Goedecke, since such a modification would have amounted to applying a known mechano-profiling technique to a known mechano-phenotyping device ready for improvement to yield the predictable results and advantages as taught by Goedecke (Goedecke: pg. 1-3/Introduction).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797